Case 2:98-cr-00047-RAJ-RJK Document 632 Filed 07/30/21 Page 1 of 8 PageID# 1085



                                                                                   FILED
                        IN THE UNITED STATES DISTRICT COUR
                       FOR THE EASTERN DISTRICT OF VIRGINik
                                         Norfolk Division                       JUL 3 0 2021

 KERMIT C. BROWN,                                                         CLtHK, U.S. UiyiHICTCOURT
                                                                                 NORFni K \M

                Petitioner,

 V.                                                         CRIMINAL ACTION NO.2:98-cr-47


 UNITED STATES OF AMERICA,

                Respondent.

                           MEMORANDUM OPINION AND ORDER


        Before the Court is Petitioner KERMIT C. BROWN's ("Petitioner") Motion for

 Compassionate Release. ECF Nos. 617 and 623. For the reasons stated below, Petitioner's Motion

 is DENIED.


                        I. FACTUAL AND PROCEDURAL HISTORY


        On April 14, 1998, Petitioner was indicted as part of a multi-defendant indictment on

 several charges related to a drug conspiracy, including:

        • Count 1: Conspiracy to distribute and possess with intent to distribute 50 grams or

            more ofcocaine base and a quantity of heroin(21 U.S.C. §§ 841(a)(1),(b)(1)(A), 846);

       • Count 3: Murder during a Continuing Criminal Enterprise (21 U.S.C. § 848(e)(1)(A));

        • Count 4: Use of a firearm during and in relation to a crime of violence (18 U.S.C. §

            924(c)(1)); and

       • Count 17: Possession with Intent to Distribute a Quantity of Cocaine Base (21 U.S.C.

            § 841(a)(1),(b)(1)(C))

 ECF No. 10. Petitioner went to trial, and on October 16, 1998, be was found guilty on all four

 counts. ECF No. 55. On January 14, 1999, Petitioner was sentenced. ECF No. 57. Petitioner's


                                                 1
Case 2:98-cr-00047-RAJ-RJK Document 632 Filed 07/30/21 Page 2 of 8 PageID# 1086




 mandatory guideline range was Life imprisonment. ECF No. 583 at ^1247. The Court therefore

 sentenced him to Life imprisonment on Counts 1 and 3, 240 months imprisonment on Count 17,

 all to be served concurrently, and 60 months on Count 4, to be served consecutive to the three

 other counts. ECF No. 57.

         On February 8, 2021, Petitioner filed a pro se Motion for Compassionate Release based

 upon the ongoing COVlD-19 pandemic. ECF No. 617. The Court ordered appropriate responses

 on April 16, 2021. ECF No. 618. Petitioner's counsel supplemented Petitioner's Motion on May

 17,2021. ECF No.623. The Government responded in opposition on June 8,2021. ECF No.629.

 Petitioner did not file a reply. Accordingly, this matter is ripe for disposition.

                                      11. LEGAL STANDARD


        Relevant to the issue of compassionate release, the text of 18 U.S.C. § 3582(c)(1)(A), as

 amended by the Formerly Incarcerated Reenter Society Transformed Safely Transitioning Every

 Person Act("FIRST STEP Act"), provides:

        the court, upon motion of the Director ofthe Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure ofthe Bureau ofPrisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of imprisonment []
        after considering the factors set forth in section 3553(a)to the extent that they are
        applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction;
                or

                (it) the defendant is at least 70 years of age, has served at least 30
                years in prison,[etc.].

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission.

        Accordingly, pursuant to § 3582(c)(1)(A), a district court may reduce a sentence upon a

 petitioner's motion with the following findings:(1)the petitioner has achieved compliance with
Case 2:98-cr-00047-RAJ-RJK Document 632 Filed 07/30/21 Page 3 of 8 PageID# 1087




 the 30 day exhaustion requirement, absent circumstances justifying its waiver;(2)the petitioner

 has made a demonstration satisfying the requirements of either § 3582 (c)(l)(A)(i) or § 3582

 (c)(l)(A)(ii);(3) the reduction is consistent with the applicable policy statements issued by the

 Sentencing Commission; and (4) a reduction is supported by the application of the § 3553(a)

 factors.


 A. The Exhaustion Requirement

        A district court may modify a petitioner's sentence "after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Federal Bureau of Prisons("BOP")to bring a

 motion on the defendant's behalf or the lapse of30 days from the receipt of such a request by the

 warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

 a petitioner seeking compassionate release is generally required to exhaust his or her administrative

 remedies prior to bringing a motion before the district court. Id. Courts may; however, waive the

 exhaustion requirement under exigent circumstances. Coleman v. United States, 2020 WL

 3039123, at *3-*4 (E.D. Va. June 4, 2020) (discussing the reasons "judicial waiver of the

 exhaustion requirement is permissible in light ofthe extraordinary threat certain inmates face from

 COVID-19").

 B. Compassionate Release and the Applicable Policy Statements

        Before passage of the FIRST STEP Act, the Sentencing Commission issued a policy

 statement governing protocols for compassionate release. See U.S.S.G. §IB 1.13. The Sentencing

 Commission provided that a sentence may be modified upon consideration of the petitioner's

 medical condition, age, or family circumstances. U.S.S.G. §1B1.13, n. 1 (A)-(C). Additionally,

 the Sentencing Commission further defined the limits under which a sentence reduction may be

 awarded. Id. The Sentencing Commission also provided a "catch-all provision" that allowed for a
Case 2:98-cr-00047-RAJ-RJK Document 632 Filed 07/30/21 Page 4 of 8 PageID# 1088




 sentence modification upon a showing of an "extraordinary and compelling reason other than, or

 in combination with, the reasons described in subdivisions (A) through (C)." Id. at n. 1 (D).

 Unfortimately, use of the "catch-all provision" prior to the FIRST STEP Act was severely

 restricted because it required approval from the Bureau of Prisons before an individual could

 petition the district court for relief. Id.

         Now,defendants may petition courts directly for a sentence modification, without seeking

 clearance from the Bureau ofPrisons.          18U.S.C.§ 3582(c)(1)(A). Moreover,U.S.S.G.§1B1.13

 is now outdated following passage of the FIRST STEP Act and the Sentencing Commission has

 yet to issue any subsequent applicable policy statements. As such, U.S.S.G. §IB 1.13 is merely

 advisory and does not bind the Court's application of§ 3582(c)(1)(A).See McCoy v. United States,

 981 F.3d 271 (4th Cir. 2020); see also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y.

 Feb. 24, 2020) ("[T]he Court may independently evaluate whether [petitioner] has raised an

 extraordinary and compelling reason for compassionate release ... [but § lB1.13's policy

 statement] remain[s] as helpful guidance to courts...."); United States v. Fox, 2019 WL 3046086,

 at *3 (D. Me. July 11, 2019)("[T]he Commission's existing policy statement provides helpful

 guidance on the factors that support compassionate release, although it is not ultimately

 conclusive").

         Therefore, the Court may consider a combination of factors, including—^but not limited

 to—^those listed in U.S.S.G. §1B1.13, in evaluating a petitioner's request for a sentence

 modification imder 18 U.S.C. § 3582(c)(l)(A)(i). By statute. Congress specifically states that a

 petitioner's rehabilitation standing alone does not provide sufficient grounds to warrant a sentence

 modification. 28 U.S.C. § 994(t).
Case 2:98-cr-00047-RAJ-RJK Document 632 Filed 07/30/21 Page 5 of 8 PageID# 1089




                                        III. DISCUSSION


 A. The Exhaustion Issue


        On February 14, 2021, Petitioner completed a request for compassionate release based

 upon the ongoing COVlD-19 pandemic. ECF No. 623-2. The warden of Petitioner's correctional

 facility denied his request on March 24, 2021. Id. at 623-3. Because 30 days lapsed between

 Petitioner's request and the warden's response. Petitioner satisfied the exhaustion requirements

 imder § 3582(c)(1)(A). Moreover, had the warden's denial been timely, that too would warrant

 satisfaction of the exhaustion requirements under § 3582(c)(1)(A). Therefore, the Court properly

 has jurisdiction to adjudicate Petitioner's motion for compassionate release.

 B. Resolution of Petitioner's Request for Compassionate Release

        1. Evaluation ofPetitioner's "Extraordinary and Compelling Reason"

        In evaluating whether an "extraordinary and compelling reason" for release has been

 established based upon the COVID-19 pandemic, the Court considers the severity ofthe ongoing

 COVID-19 outbreak in federal prisons. See e.g. Wilson v. Williams, 2020 WL 2542131, at *1-2

 (N.D. Ohio May 19,2020)(documenting the BOP's ineffective efforts to curtail the spread ofthe

 virus within FCI Elkton).

        Here, Petitioner is presently incarcerated at USP Coleman 1 which houses approximately

 1,286 inmates. USP COLEMAN I, BOP, https://www.bop.gov/locations/institutions/cop/. At this

 time, USP Coleman I oversees 104 inmates who have recovered from COVID-19 but maintains

 no current COVID-19 diagnoses. See              COVID19 Inmate        Test Information, BOP,

 https://www.bop.gov/coronavirus/. As the BOP continues to distribute its allotment ofCOVID-19

 vaccines, the entire Coleman FCC has fiilly vaccinated 3799 inmates, including Petitioner.

 COVID-19 Vaccine Implementation, BOP,https://www.bop.gov/coronavirus/; ECF No.623.
Case 2:98-cr-00047-RAJ-RJK Document 632 Filed 07/30/21 Page 6 of 8 PageID# 1090




         Specific to each petitioner, the Court examines the Centers for Disease Control's list of

 risk factors for severe COVID-19 complications when assessing compassionate release motions

 during the pandemic. United States v. Lewellen,2020 WL 2615762,at *4(N.D.111. May 22,2020).

 Here, Petitioner proffers his age (50 years of age), type II diabetes, hypertension, and obesity as

 underlying conditions that may exacerbate a potential COVID-19 infection. ECF No.623 at 4. The

 CDC does indicate that having diabetes, being obese(BMI >30 but <40)and having hypertension

 "can make you more likely to get severely ill from COVID-19."' The CDC also states that older

 adults are "more likely to get severely ill from COVID-19"^ Despite Petitioner's ailments,

 however,the Court is unable to conclude that Petitioner presents an extraordinary and compelling

 reason to warrant release from prison.

         The Court has examined Petitioner's brief and medical records and acknowledges that

 Petitioner is 50 years of age and clinically obese with a BMI of 37.02. ECF No. 623 at 2. The

 Court also notes that Petitioner's hypertension and diabetes are seemingly controlled with long-

 term medication. ECF No. 625 at 10. Moreover, Petitioner is fully vaccinated, which leads the

 Court to believe that under current CDC guidelines. Petitioner is sufficiently protected from the

 harm that may result from a potential COVID-19 diagnosis. The CDC advises that upon

 vaccination, "[y]ou can resume activities that you did prior to the pandemic," and "[y]ou can

 resume activities without wearing a mask or staying 6 feet apart."^ Moreover, "COVID-19

 vaccines are effective at preventing COVID-19 disease, especially severe illness and death. With



'People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION (May 13, 2021),
https://www.cdc.gOv/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html.
 ^ Id.
 ^ When You've Been Fully Vaccinated, CENTERS FOR DISEASE CONTROL AND PREVENTION (Jul. 26, 2021),
 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html.
 *Id.
Case 2:98-cr-00047-RAJ-RJK Document 632 Filed 07/30/21 Page 7 of 8 PageID# 1091




 this information from the CDC and knowing that Petitioner is fully vaccinated and in an

 environment in which most of the inmates within his facility are also vaccinated (and continuing

 to be vaccinated), the Court cannot conclude that Petitioner's circumstances are so extraordinary

 as to warrant release from incarceration.


        2. Consideration ofthe Factors Listed in 18 U.S.C.§3553(a)

        In evaluating 18 U.S.C. § 3553(a) as applied to Petitioner, even if Petitioner had an

 extraordinary and compelling reason for release, his § 3553(a) factors do not favor a sentence

 reduction at this time. The Court notes that Petitioner's offense conduct is much more serious than

 the title ofthe offense. See ECF No. 583. As an enforcer within the drug conspiracy. Petitioner's

 offense involved notjust drugs, but a series of violent acts, including participation in murder. Id.

 at 137. On September 27,1993,Petitioner, and at least three others, murdered an individual based

 upon a drug dispute. Id. Moreover, at the time of sentencing. Petitioner had a criminal history

 category of IV. Id. at f 246. Petitioner began his history of violence at the age of 16 when he

 committed armed robbery and armed kidnapping at a seafood store, which involved pointing a gun

 at both children and adults. Id. at If 208. Petitioner was also convicted of Aggravated Malicious

 Wounding after he attempted to rob someone at gunpoint, and when the individual stated that he

 did not have any money. Petitioner proceeded to beat and shoot the individual. Id. at ^ 210.

 Therefore, given Petitioner's violent prior conduct. Petitioner's offense conduct strongly

 implicates the need for a sentence "to reflect the seriousness of the offense...and to provide just

 punishment." 18 U.S.C. § 3553(a)(2)(A)-(B).

        To date. Petitioner has served approximately 23 years of his life sentence. The Court

 recognizes that Petitioner has maintained steady employment while incarcerated and successfully

 completed various rehabilitation programming. ECF No. 623-5. However, after full consideration
Case 2:98-cr-00047-RAJ-RJK Document 632 Filed 07/30/21 Page 8 of 8 PageID# 1092




 of the § 3553(a) factors, the Court concludes that the purposes of Petitioner's sentence remain

 unfulfilled.


        While the world continues to grapple with the pandemic, it is imperative to acknowledge

 that many persons who are incarcerated suffer from a variety of ailments that may make them

 susceptible to severe illness from a COVID-19 diagnosis. With the added protection ofa COVID-

 19 vaccine, vaccinated inmates with various comorbidities are now better positioned against a

 COVID-19 diagnosis than the inmates who were released prior to widespread accessibility to a

 COVID-19 vaccine. As the Court continues to exercise its discretion in releasing the most

 vulnerable inmates in light of the pandemic, the Court declines to release inmates who lack a

 significant showing ofpotential fatality from a COVID-19 diagnosis,especially those that are fully

 vaccinated. Based upon the foregoing reasoning, the Court is unable to find an extraordinary and

 compelling reason for relief after considering the unfulfilled purposes of Petitioner's original

 sentence.


                                       IV. CONCLUSION

        For the foregoing reasons. Petitioner's Motion is DENIED. The Clerk is DIRECTED to

 provide a copy of this Order to the Petitioner, the United States Attorney, the United States

 Probation Office, the Federal Bureau ofPrisons, and the United States Marshals Service.

 IT IS SO ORDERED.


 Norfolk, Virginia                                            v,       . ^ .fv'
 Tulv^2021
 July                                                         Raymond A.Ja^^on
